Title: From John Adams to John Farrar, 29 May 1812
From: Adams, John
To: Farrar, John



Dear Sir
Quincy May 29th. 1812

I received last night by the Quincy Stage, the honour of your Letter of the 27th. of this month; and am very sorry you have had so much trouble on the occasion. If on any future occurrence you should wish to convey a line to me, if you put it in the general Post office in Cambridge or Boston, it will arrive to my hand with great certainty in two days
Accidents and sickness, and a general desolation among the connections of my family, have deprive me of the pleasure of attending the meetings of the Academy, the last year as I always wished to do; but I hope, in the year to come to be more punctual. My best thanks are due to the gentlemen of the Academy for the honour they have done me; and to you, Sir, for the politeness and delicacy with which you have communicated their wishes.
I am Sir with great respect and sincere Esteem, your most obedient and humble Servant.

John Adams